Bell, J.
We concur in the conclusions of the court *395below, and for tbe reasons assigned in tbe opinion that accompanies the record, except as to that portion of it which relates to the construction' of' the act of 16th June, 1836. In the view we take of the second objection raised by the execution creditors against the, landlord’s claim, it might not be necessary to say, whether the Statute admits of a different interpretation than that assigned to fhe act of 1772, but this point seems to be settled by the case of Morgan v. Moody, 6 Watts & Serg. 335. Apart, however, from this, the determination in Ege v. Ege, 5 Watts, 134, and Richie v. McCauley, 4 Barr, 471, settled that the year’s rent to which the landlord is entitled under the statute, is not necessarily to be confined to a year ending on the day of the sheriff’s levy. Although the reasoning of the Chief Justice in Lichtenthaler v. Thompson, 13 Serg. & Rawle, 159, would seem to restrict the landlord’s claim to the last year, where two or more years’ rent remains in arrear at the time of the levy, (though the case was decided on another ground,) yet where, as here, there is but one year actually due, there is nothing in the fact that another year has commenced' to run, and a part of the rent accruing during its pendency been paid, that ought to deprive the lessor of the benefit of the statutory provision. Though it should be admitted, that, as is said in Dod v. Saxly, 2 Strange, 1024, the object of the statute is to secure the landlord a year’s rent, and to punish him for his laches in suffering more to be in arrear, yet, I repeat, in the present instance, the lessors do not appear to have been guilty of such laches. The Court of Common Pleas was therefore right, in apportioning the proceeds in court in payment of the rent due on the 31st December, 1845. Decree affirmed.